é, Shellpoint

*

‘e 3 i. oe
P.O. BOX 51850 Hee ~~" Mortgage Servicing
LIVONIA MI 48151-5850 feet Phone Number: 866-825-2174
RETURN SERVICE REQUESTED = Fax: 866-467-1187

 

Email: Lossmitigation@shellpointmtg.com
aa a Mon - Thurs: 8:00AM-10:00PM
Hla GAM antes gdageet EEA ALD ce ts tegge peg teed Ly dy Fri: 8:00AM:10:00PM
S-SFRECS20 L-1303 R-205

 

PCGPJL00300337 - 629183757 101145. [ke ee ee : eh sume
JANICE L GENVO Loan Number: [0571619399 =
620 MANOR DR ‘Principal Balance: $240,002.68
PACIFICA CA 94044-2112 lBrasers 620 Manor Dr
a - Pacifica, CA 94044

 

 

07/17/2020

Dear Janice L Genvo:

The above referenced mortgage loan, serviced by Shellpoint Mortgage Servicing (“Shellpoint’’), on the above referenced property is in
default and foreclosure proceedings have or may soon commence. Because you have not taken steps to resolve the delinquency, we have
been instructed by the owner of your mortgage loan to commence foreclosure.

In addition to foreclosing on the property, the owner of the mortgage loan may seek a deficiency judgment against you if the proceeds
from the foreclosure sale do not pay off the amount you owe on the mortgage loan.

Foreclosure Alternatives

if you are unable to pay your mortgage loan because ofa financial hardship, there are options that may be available to you such as a loan
modification, short sale, deed-in-lieu of foreclosure or another forectosure alternative

CORE GNERSE Sik OW4% 4 GED 1OKOM PGR SNE STATEMENT OF SOUR RIGHTS. |

OMNMIN A TRTIATOIOO n+ Ht
 

OPTIONS TO STAY
IN YOUR HOME

Reinstatement

OVERVIEW

BENEFIT :

 

| Pay the total delinquent amount you owe, both ina lump sum
| payment and by a specific date, or pay less than the total

| amount owed followed by a forbearance plan as described
below.

Allows you to avoid foreclosure by
bringing your mortgage current if
you can show you have funds that
will become available at a specific
date in the future.

 

Repayment Plan

| Pay back your past-due payments together with your regular
| payments over an extended period of time.

Allows you time to catch up on late
payments without having to come up
with a lump sum.

 

Forbearance Plan

Make reduced mortgage payments or no mortgage payments
for a specific period of time.

 

Gives you time to improve your
financial situation and possibly
qualify for a better option than
would be available right now.

 

Receive modified mortgage terms to make it more affordable or

 

 

 

Modification Permanently modifies your mortgage
manageable after successfully making payments during a “trial | so that your payments or terms are
period” (e.g., completing a three-month trial period plan) that | more manageable as a permanent
requires payment of the approximate amount of the modified solution to a long-term or permanent
payment. hardship.

OPTIONS TO
LEAVE YOUR OVERVIEW BENEFIT
HOME
Short Sale Sell your home and pay off a portion of your mortgage balance | Allows you to transition out of your

home without going through
foreclosure. In some cases, relocation

| assistance may be available.
|

when you owe more on the home than it is worth.

 

Allows you to transition out of your
home without going through
foreclosure. In some cases, relocation
assistance may be available.

Deed-in-Lieu of Transfer the ownership of your property to us.

Foreclosure

 

 

 

 

You may have received a Solicitation Package. It is not too late for you to be evaluated for an alternative to foreclosure even if you
previously expressed that you were not interested in a workout. Please contact your Single Point of Contact, Muhibur Rahman , at
888-538-8486 to request a copy of the Solicitation Package and to discuss workout options that may be available.

Your Borrower Response Package must be completed and sent to Shellpoint in order to be considered for alternatives to foreclosure.
Shellpoint’s contact information for submitting a complete Borrower Response Package is below:

Shellpoint Mortgage Servicing
ATTN: Loss Mitigation Department
P.O. Box 10826

MS: 157

Greenville, SC 29603-0826
Telephone: 888-538-8486 ext. 5242

For your convenience, a Borrower Portal is available at www.shellpointmtg.com to help you access your workout status in real time,
download forms, make payments, upload documents, and even conduct a self-evaluation.

{f you have been previously denied a loan modification, and you are contemplating an appeal or have a pending appeal of this denial, you
may submit a loan modification application in lieu of this appeal within 30 days after the date of this notice.

Contact HUD-approved counselors who are available to provide you with the information and assistance you may need. You can use the
search tool at http://www.hud.gov/offices/hsg/sfh/hcc/fc/ and https://www.consumerfinance.gov/find-a-housing-counselor/ or call
1-800-569-4287 to find a counseling agency in your area. Additionally, the Homeowner’s HOPE™ Hotline offers free HUD-certified
counseling services and is available 24/7 in English and Spanish. Other languages are available by appointment. Certified counselors can
be reached by calling 888-995-HOPE.™ (4673) or 800-877-8339 with TTY device.

Sincerely,
Shellpoint Mortgage Servicing

Case: 21-30124 Doc# 28 Filed: 03/02/21 Entered: 03/02/21 14:24:08 Page 2 of 4
. “s Please read the following important notices as they may affect your rights.

NewRez LLC dba Shellpoint Mortgage Servicing is a debt collector. This is an attempt to collect a debt and any information obtained will _
be used for that purpose. NewRez LLC dba Shellpoint Mortgage Servicing’s NMLS ID is 3013.

=

If you are a customer in bankruptcy or a customer who has received a bankruptcy discharge of this debt: please be advised that this notice
is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of personal liability
to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy laws or who might be
subject to the automatic stay of Section 362 of the United States Bankruptcy Code. However, it may be a notice of possible enforcement of
the lien against the collateral property, which has not been discharged in your bankruptcy.

Attention Servicemembers and Dependents: The federal Servicemembers Civil Relief Act and certain state laws provide important
protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and twelve months
after the servicemember’s military or other service. Counseling for covered servicemembers is available from Military OneSource
(800-342-9647) and the United States Armed Forces Legal Assistance or other similar agencies. For more information, please visit the
Military OneSource website www. militaryonesource.mil/.

Notice of Error or Information Request Address: You have certain rights under Federal law related to resolving errors in the servicing
of your loan and requesting information about your loan. If you want to request information about your loan or if you believe an error has
occurred in the servicing of your loan and would like to submit an Error Resolution or Informational Request, please write to us at the
following address: Shellpoint Mortgage Servicing P.O. Box 10826 Greenville, SC 29603-0826

Shellpoint Mortgage Servicing utilizes third-party providers in connection with the servicing of your loan, but Shellpoint Mortgage
Servicing remains responsible for all actions taken by third-party providers.

A successor in interest is someone who acquires an ownership interest in a property secured by a mortgage loan by transfer upon the death of a
relative, as a result of a divorce or legal separation, through certain trusts, between spouses, from a parent to a child, or when a borrower who
is a joint tenant or tenant by the entirety dies. If you are a successor in interest, or you think you might be, please contact by phone, mail or

email to start the confirmation process.

Our system of record has your preferred language as English.

If you prefer to receive communication in a language other than English, please contact us at 866-825-2174 to speak with a translator
in your preferred language about the servicing of your loan or a document you received.

Si prefiere recibir las comunicaciones en otro idioma que no sea el inglés, por favor, contactenos en el 866-825-2174 para hablar con un
traductor en el idioma de su preferencia sobre la gestion de su préstamo o cualquier documento que haya recibido.

tn A BS FS LS a ET AE, PPB 669252175, RATHER Sikh Be
RR, SRT S OBE AT ET RT.

Please note that we operate as NewRez Mortgage LLC dba Shellpoint Mortgage Servicing in Arkansas and Texas

California
As required by law, you are hereby notified that a negative credit bureau report reflecting on your credit record may be submitted to a credit
reporting agency if you fail to fulfill your credit obligation

The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except under unusual
circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They may not harass you by using threats of violence or arrest or by
using obscene language. Collectors may not use false or misleading statements or call you at work if they know or have reason to know that
you may not receive personal calls at work. For the most part, collectors may not tell another person, other than your attorney or spouse, about
your debt. Collectors may contact another person to confirm your location or enforce a judgment. For more information about debt collection
activities, you may contact the Federal Trade Commission at 1-877-FTC-HELP or www. ftc.gov.

California
Como es requerido por la ley usted esta siendo notificado por este medio que un reporte de crédito negativo afectando su reporte de crédito

puede ser remitido a una agencia de reporte de créditos, si usted no puede satisfacer los términos de su obligacién.

E] acto estatal de Rosenthal Fair Debt Collection Practices, y el acto federal de Fair Debt Collection Practices requieren que, a menos de
circunstancias inusuales, los cobradores no podran contactarlo antes de las 8 a.m. o después de las 9 p.m. Ellos no lo podran acosar usando
amenazas violentas o arrestarlo o usar un lenguaje ofensivo. Los cobradores no podran usar declaraciones falsas o engafiosas o Ilamarlo a su
trabajo si ellos saben o tienen razon para saber que usted no puede recibir Ilamadas personales en su trabajo. En general, cobradores no le
podran decir a otra persona, aparte de su abogado o su esposa, acerca de su deuda. Los cobradores se podran comunicar con otras personas
para poder comunicarse con usted, y para entablar un juicio. Para mas informacidn sobre las actividades de coleccién de deuda, usted puede

contactar Federal Trade Commission al 1-877-FTC-HELP 0 www.fic.gov

Case: 21-30124 Doc# 28 Filed: 03/02/21 Entered: 03/02/21 14:24:08 Page 3 of 4

POGP.HN3NN337 1NN1147 S-SFRECSIN 1-1303 A-05716193

 
 

Case: 21-30124 Doc# 28 Filed: 03/02/21 Entered: 03/02/21 14:24:08 Page 4 of 4

 

 
